Case 4:21-cv-00733 Document 1-14 Filed 09/22/21 Page 1of5 PagelID#: 158

EXHIBIT N
Case 4:21-cv-00733 Document1-14 Filed 09/22/21 Page 2.of 5 PagelID #: 159

ubin & Enoch, P.C.
LUBIN & ENOCH, P.C. 221 N. Kansas Street, Suite 700
El Paso, Texas 79901
EL PASO | PHOENIX | DENVER
Sete (915) 585-8008

Nicholas J. Enoch Fax (602) 626-3586

Jarrett J. Haskovec
David G. McCracken of Counsel

May 21, 2021
Via Email This Date to tjacobson @collin.edu to:

Collin College Board of Trustees

C/O Tonya Jacobson, Manager of HR/Employee Relations
Collin College

3452 Spur 399

McKinney, Texas 75069

RE: TFA (Suzanne Jones adv. Collin College)
Appeal of Grievance Decision
Internal File No. 1858-079

Dear Members of Collin College’s Board of Trustees:

Pursuant to DGBA(LEGAL) and BDB(LEGAL), Dr. Suzanne Jones (“Dr. Jones”) herein
applies to the Collin College Board of Trustees for redress of her grievance. On February 10, 2021,
Dr. Jones submitted her grievance and supporting documents, detailing how Respondents Dr. Neil
Matkin, Dr. Toni Jenkins, and Collin College violated her legally protected rights under the United
States Constitution’s First Amendment, Texas Constitution, Article I, §§ 8 and 27, and her right to
due process as set forth in Service v. Dulles, 354 U.S. 363 (1957) and its progeny. On March 5,
11, and 26, 2021, Dr. Jones supplemented her filing with additional documents for purposes of the
Resolution Review Panel (“RRP”)’s review of the matter.

On March 30, 2021, the RRP heard and recorded Dr. Jones’ presentation of her grievance.
On April 28, 2021, the RRP issued a decision erroneously denying the bases of her grievance. On
May 5, 2021, Dr. Jones appealed the RRP’s decision to Executive President Dr. Sherry Schumann,
detailing the RRP’s errors in reviewing her grievance. On May 18, 2021, Dr. Schumann denied
her appeal. Attach. A. Dr. Jones incorporates by reference all the filings, correspondence, hearing
and its recording, and subsequent decisions.

Pursuant to DGBA(LEGAL), page | (citing Professional Association of College Educators
y. El Paso County Community District, 678 S.W.2d 94 (Tex. App. — El Paso 1984, writ ref’d
n.r.e.)) and BDB(LEGAL), page | (citing Professional Association of College Educators, 678
S.W.2d 94), Collin College Board of Trustees, invested with the powers of government, is
obligated to stop, look and listen to Dr. Jones’ petition for redress of her grievance for the bases
alleged therein. Dr. Jones respectfully requests that the Board additionally respond to her grievance
and provide redress by way of granting her sought relief.

www.lubinandenoch.com

© GES> o
Case 4:21-cv-00733 Document 1-14 Filed 09/22/21 Page 3 of 5 PagelID#: 160

Collin College Board of Trustees

May 21, 2021
Page 2 of 2
Sincerely,
/s/ Nicholas J. Enoch
Nicholas J. Enoch, Esq.
Lubin & Enoch, P.C.
Enclosure

CC: Dr. Suzanne Jones (Via email only)
Amanda Moore, Esq. (Via email only to amandam @tsta.org)
Monica Velazquez, Esq. (Via email only to mvelazquez@collin.edu)
Richard Abernathy, Esq. (Via email only to rabernathy @abernathy-law.com)
Charles Crawford, Esq. (Via email only to ccrawford@abernathy-law.com)
Case 4:21-cv-00733 Document 1-14 Filed 09/22/21 Page 4of5 PagelID#: 161

ATTACHMENT A
Case 4:21-cv-00733 Document 1-14 Filed 09/22/21 Page 5of5 PagelID#: 162

COLLIN COLLEGE
LEVEL II - EXECUTIVE VICE PRESIDENT RESPONSE

 

 

 

 

 

Complainant: Suzanne Jones

Respondent: Collin College, H. Neil Matkin, Toni Jenkins
Date of Complaint: February 10, 2021

Executive Vice President: Sherry Schumann

HR Representative: Tonya Jacobson

Date Issued: May 18, 2021

 

After a review of the Complaint and supporting documentation provided by the Complainant,
Respondent's response to the complaint, Collin College policy and procedures, and all
other relevant data, the Executive Vice President hereby finds that the decision of the

Hearing Officer/Resolution Review Panel is:
Affirmed

[] Affirmed in part and reversed in part (see explanation below)

[_] Reversed (see explanation below)

Executive Vice President Comments:

pec e Presi en _/
fees wan S 1E/ zw /

Date

Executive Vice President Response Form docx 1j/01/2018
